United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0719
Issued: December 28, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On April 13, 2021 appellant filed a timely appeal from a December 10, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a diagnosed medical
condition causally related to the accepted December 17, 2019 employment incident.
FACTUAL HISTORY
On October 28, 2020 appellant, then a 54-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that on December 17, 2019 she snapped a ligament in her right
wrist due to an excess of tension in the steering wheel of the postal vehicle she was driving while
1

5 U.S.C. § 8101 et seq.

in the performance of duty. She further explained that she believed a heavy workload and
repetitive use of the right hand weakened her wrist and contributed to her injury. Appellant did
not stop work.
In a medical note dated January 30, 2020, Dr. Benjamin C. Gans, an osteopathic physician,
noted that appellant related complaints of right wrist pain. He diagnosed right wrist pain and
referred her for an x-ray and physical therapy. In a separate letter of even date, Dr. Gans advised
that appellant could return to work with a 30-pound lifting restriction.
In a November 2, 2020 development letter, OWCP informed appellant that the evidence it
had received was insufficient to support her traumatic injury claim. It advised her of the type of
evidence necessary to establish her claim and requested she complete a questionnaire and provide
a narrative medical report from her treating physician containing a detailed description of findings
and a diagnosis, explaining how her work activities caused, contributed to, or aggravated her
medical condition. OWCP afforded appellant 30 days to submit the necessary evidence.
In a November 8, 2020 response to OWCP’s development questionnaire, appellant asserted
that while delivering packages on December 17, 2019, she was turning the steering wheel of her
postal vehicle with her right hand when she felt a snap in her wrist. She related that it felt like
something tore, and she immediately became unable to steer with the right hand.
In a November 9, 2020 letter, the employing establishment controverted the claim asserting
that the medical evidence submitted was insufficient to establish a medical diagnosis in connection
with the alleged injury.
Appellant thereafter submitted a statement dated November 10, 2020 detailing a sequence
of employment-related events beginning in late 2017 that she believed led to her alleged
employment injury. She also provided news articles addressing the substantial increase in demand
for package delivery over the past several years, especially for rural route carriers. In an undated
statement, appellant asserted that she sprained her right wrist while delivering an excessive amount
of packages, and that she was developing additional symptoms in her shoulder and neck.
OWCP also received copies of text message conversations between appellant and her
postmaster regarding her schedule and complaints of overwork, as well as copies of text messages
between her and the individual who had converted her personal vehicle into a right hand drive with
an affixed tension bar. Appellant additionally submitted photographs of the interior of her postal
vehicle.
By decision dated December 10, 2020, OWCP accepted that the December 17, 2019
employment incident occurred, as alleged. However, it denied appellant’s traumatic injury claim,
finding that she had not submitted any medical evidence containing a medical diagnosis in
connection with the accepted employment incident. Consequently, OWCP found that she had not
met the requirements to establish an injury as defined by FECA.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA 2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 3 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is c ausally related to the
employment injury. 4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time and place, and in the manner alleged. The second component is whether the employment
incident caused a personal injury and can be established only by medical evidence.6
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. 7 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee. 8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted December 17, 2019 employment incident.

2

Supra note 1.

3

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
4

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
7

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
8

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

In support of her claim, appellant submitted a January 30, 2020 note by Dr. Gans, which
contained a diagnosis of right wrist pain. The Board has held that pain is a description of a
symptom, not a clear diagnosis of a medical condition. 9 As such, Dr. Gans’ note is insufficient to
meet appellant’s burden of proof.
As there is no medical evidence of record establishing a diagnosed medical condition
causally related to the accepted December 17, 2019 employment incident, the Board finds that
appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted December 17, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the December 10, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 28, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board
9

D.R., Docket No. 18-1408 (issued March 1, 2019); D.A., Docket No. 18-0783 (issued November 8, 2018).

4

